DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note:
Claims 5 and 15 have the following limitation:  “wherein the first received radar signal at the first radar is a first direct radar signal from the target, wherein the second received radar signal at the first radar is a first reflected signal from a first object,”.  The examiner notes that a single signal can be both a direct signal and a reflected signal “reflected signal from a first object” target and both can travel in as a “first direct radar signal” line between the radar and target.  Applicant may wish to amend the limitation to read “a direct radar signal” and a “a reflected signal that bounces off a second object”, or words to that effect.  As written, the Examiner could have treated the two signals as a single signal.
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 7, 10 – 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koubiadis, et al, U. S. Patent 10,247,815  (“Koubiadis”) in view of Pavek, et al, U. S. Patent Application Publication 2017/0315229 (“Pavek”).
Regarding claim 1, Koubiadis teaches:
A method comprising, by a computing system: receiving, from a first radar, a first signal, wherein the first signal is associated with a first multipath effect, and wherein the first radar is installed on a vehicle at a first height; receiving, from a second radar, a second signal, wherein the second signal is associated with a second multipath effect, wherein the second radar is installed on the vehicle at a second height, wherein the first height and the second height are different, (Koubiadis, figure 1, column 4, lines 1-65 figure 7-9, column 7, lines 19-42, “(ccc 4, lines 1-15): Referring generally to FIG. 1, embodiments of the present disclosure will be described herein as implemented into an exemplary AESA radar system 10. Radar system 10 comprises RF front end electronics 12. RF front end electronics 12 are populated with a plurality of individually controllable radiating elements, embodied herein as transmit/receive (T/R) modules 14:1-N each comprising integrated amplifiers, amplitude control and phase shifters, for performing transmission and reception operations via respective antenna element 15:1-N. (ccc 7, lines 20-23) FIG. 7 shows an exemplary 4.5m x 4.5m antenna array 70 operated as two discrete sub-apertures or partitions 72,74, each independently performing both transmit and receive operations. (ccc 3, lines 60-65) Embodiments of the present disclosure include a radar system and method of operation thereof which utilizes an active phased array radar (APAR), such as an active electronic scanned array (AESA), to efficiently mitigate the adverse track metric effects of specular multipath.”; that a radar can comprise N individually controlled radiating T/R elements (i.e. a first radar element, a second radar element, a Nth radar element); that a phased array can be separated into at least an upper partition (i.e. the claimed first radar, comprised of independent elements) and a lower partition (i.e. the claimed second radar, comprised of independent lower elements); in this example, the two radars are installed in the vertical, offset by 2.25 meters between the centers of the two radars to generate a spatially divers radar tracking solution; that the AESA radar antenna mitigates the specular multipath).
wherein a difference between the first height and the second height is configured to generate a mitigation of the first multipath effect and the second multipath effect, and (Koubiadis, figure 7 & 8, column 7, lines 19-55, “(ccc 7, lines 27-30) Trace 83 indicates the realized improved propagation factor performance achieved after the non-coherent integration of received signals from each of sub-apertures 72, 74.”; that a radar can comprise N individually controlled radiating T/R elements (i.e. a first radar element, a second radar element, a Nth radar element). that a phased array can be separated into at least an upper partition (i.e. the claimed first radar) and a lower partition (i.e. the claimed second radar); that the vertical separation of the antennas will reduce the specular multipath as detailed above).

    PNG
    media_image1.png
    629
    624
    media_image1.png
    Greyscale

wherein the first radar and the second radar have an overlapping field of view; and  (Koubiadis, figure 10, column 7, line 55 - column 8, line 54, “(column 7, lines 55-59) Referring generally to FIG. 10, the further benefits of spatial diversity techniques used in conjunction with frequency diversity techniques according to embodiments of the present disclosure are shown. (column 8, lines 39-54) It should also be understood that for both frequency and spatial diversity techniques, while the multiple sub-apertures per antenna array may generally be time synchronized, independent RF and beam steering commands may be provided. As described above, these commands may be generated by a mode control processor of a system, and may be based on real-time tracked target return data (e.g., target characteristics derived from prior track Prism) sourced from a target detection processor of the system. From this data, desired RF and beam steering commands (e.g., amplitude and phase commands), as well as timing control signals, are 50 provided to each of the T/R modules and/or the digital beamformer of the system to generate desired or target sub-aperture beams. These commands may be reconfigurable between Prism.”; that a vertically separated and frequency diverse radar will remove specular multipath minimum as shown in figure 10 below; The single array with frequency diversity (as shown by line 100); the separated array (as shown by line 102) both reduce the specular multipath errors, and the combined effects shown as line 104 improve radar detection even better; that the improved performance allows the controller to real-time track a target; that the radars have the same field of view based on the fact that their amplitudes in figure 10 are added together as shown in figure 8).
Koubiadis does not explicitly teach determining, based on the first signal and the second signal, that a target exists in the overlapping field of view..
Pavek teaches determining, based on the first signal and the second signal, that a target exists in the overlapping field of view. (Pavek, figure 2, paragraph 0050, 0068, & 0103, “[0050] In an exemplary embodiment, the pair of linear arrays, first linear array 112 and second linear array 114, are configured so that the RF beams of each array are generally orthogonal to each other. For example, first linear array 112 is oriented to have azimuthal beams and second linear array 114 is oriented to have elevation beams. [0068] In one embodiment, shown in FIG. 7, first linear array 112 is oriented generally horizontally, and second linear array 114 is oriented generally vertically. First linear array 112 forms azimuthal fan beams 601, while second linear array 114 forms elevational fan beams 602. Each fan beam 601, 602 is comprised of range rings whose depth is the range resolution. [0103] As previously described above, the present embodiments of high definition RF radar system 110 use a coordinated radar processor 120 to receive data inputs from first linear array 112 and second linear array 114 and perform an association method to determine whether the data indicates a true target detection or a ghost (i.e., a false detection).”; that a radar (see figure 2) that can have two independent arrays; that the arrays can have the same field of view; that the independent, non-coherent radars can be combined in “associator 124” to reject false targets and to determine “true targets”).
In view of the teachings of Pavek it would have been obvious for a person of ordinary skill in the art to apply the teachings of Koubiadis at the time the application was filed in order to a radar with spatially separated radars and orthogonal signals to provide a high definition RF system to detect objects based on the returns from multiple sensors to identify valid targets (see paragraph 0011-0012); in this case Pavek has been used to show that the targets are more explicitly detected where Koubiadis directs the teaching towards the diversity of the received signals; both signals ultimately are used to teach target or object detection.
Regarding claim 2, Koubiadis, as modified by Pavek, teaches the method of Claim 1.
Koubiadis further teaches wherein radar signals associated with the first radar and radar signals associated with the second radar have different transmission parameters. (Koubiadis, figure 2 & 3, column 6, lines 9-45, “(lines 9-23) Referring generally to FIG. 2, adverse effects of specular multipath may be mitigated according to embodiments of the present disclosure by operating a radar system (e.g., radar system 10 of FIG. 1) in a frequency diverse manner. Specifically, embodiments of the present disclosure include the generation of a plurality of transmit pulses having center frequencies spanning up to a full radar operating bandwidth (e.g., 2.0-3.0 GHz, 3.0-4.0 GHz, or 4.0-8.0 GHz) of a given system within a single pulse repetition interval (PRI).”; that the frequencies of each wave can have different transmission parameters which give the signal frequency diversity in addition to the spatial diversity shown above; in figure 3, the elements use RF1, RF2 and RF3 with different center frequencies).

    PNG
    media_image2.png
    564
    619
    media_image2.png
    Greyscale

Regarding claim 3, Koubiadis, as modified by Pavek, teaches the method of Claim 2.
Koubiadis further teaches wherein the transmission parameters associated with each radar signal are determined based on one or more of: polarization associated with the radar signal; frequency associated with the radar signal; or pulse shape associated with the radar signal. (Koubiadis, figure 2 & 3, column 6, lines 9-45, “(lines 9-23) Referring generally to FIG. 2, adverse effects of specular multipath may be mitigated according to embodiments of the present disclosure by operating a radar system (e.g., radar system 10 of FIG. 1) in a frequency diverse manner. Specifically, embodiments of the present disclosure include the generation of a plurality of transmit pulses having center frequencies spanning up to a full radar operating bandwidth (e.g., 2.0-3.0 GHz, 3.0-4.0 GHz, or 4.0-8.0 GHz) of a given system within a single pulse repetition interval (PRI).”; that each transceiver can have its distinct transmission frequency parameters; in figure 3, the elements use RF1, RF2 and RF3 with different center frequencies).
Regarding claim 4, Koubiadis, as modified by Pavek, teaches the method of Claim 1.
Koubiadis further teaches wherein the first signal is based on a first received radar signal at the first radar from a first path and a second received radar signal at the first radar from a second path, and wherein the second signal is based on a third received radar signal at the second radar from a third path and a fourth received radar signal at the second radar from a fourth path. (Koubiadis, column 1, lines 27-36; column 4, lines 1-65, “(ccc 1 lines 27-36) Surface radar systems that track targets at low elevation angles (e.g., less than 5 or 10 degrees) are adversely affected by specular multipath, or interferences which occur when a radar system receives return signals arising from discrete, coherent reflections (e.g., from surfaces such as standing water), in addition to direct line-of-sight (LOS) signals. As a result, target track metrics, such as elevation angle estimates, radar cross-section (RCS) estimates, range estimates and target sensitivity/detectability are often severely degraded at these low elevation angles. (ccc 6, lines 9-15) Referring generally to FIG. 2, adverse effects of specular multipath may be mitigated according to embodiments of the present disclosure by operating a radar system (e.g., radar system 10 of FIG. 1) in a frequency diverse manner. (ccc 4, lines 1-15): Referring generally to FIG. 1, embodiments of the present disclosure will be described herein as implemented into an exemplary AESA radar system 10. Radar system 10 comprises RF front end electronics 12. RF front end electronics 12 are populated with a plurality of individually controllable radiating elements, embodied herein as transmit/receive (T/R) modules 14:1-N each comprising integrated amplifiers, amplitude control and phase shifters, for performing transmission and reception operations via respective antenna element 15:1-N.”; that multipath reflections occur near any obstacle that can reflect radar energy to/from a target (such as roads or concrete vehicle dividers); that each T/R module can act independently to receive the energy it transmits; that the use of different frequencies or different geometries can reduce multipath as shown in figure 10 and discussed above).
Regarding claim 5, Koubiadis, as modified by Pavek, teaches the method of Claim 4.
Koubiadis further teaches wherein the first received radar signal at the first radar is a first direct radar signal from the target, wherein the second received radar signal at the first radar is a first reflected signal from a first object, wherein the third received radar signal at the second radar is a second direct radar signal from the target, and wherein the fourth received radar signal at the second radar is a second reflected signal from a second object. (Koubiadis, column 1, lines 27-36; column 4, lines 1-65, “(ccc 1 lines 27-36) Surface radar systems that track targets at low elevation angles (e.g., less than 5 or 10 degrees) are adversely affected by specular multipath, or interferences which occur when a radar system receives return signals arising from discrete, coherent reflections (e.g., from surfaces such as standing water), in addition to direct line-of-sight (LOS) signals. As a result, target track metrics, such as elevation angle estimates, radar cross-section (RCS) estimates, range estimates and target sensitivity/detectability are often severely degraded at these low elevation angles. (ccc 6, lines 9-15) Referring generally to FIG. 2, adverse effects of specular multipath may be mitigated according to embodiments of the present disclosure by operating a radar system (e.g., radar system 10 of FIG. 1) in a frequency diverse manner. (ccc 4, lines 1-15): Referring generally to FIG. 1, embodiments of the present disclosure will be described herein as implemented into an exemplary AESA radar system 10. Radar system 10 comprises RF front end electronics 12. RF front end electronics 12 are populated with a plurality of individually controllable radiating elements, embodied herein as transmit/receive (T/R) modules 14:1-N each comprising integrated amplifiers, amplitude control and phase shifters, for performing transmission and reception operations via respective antenna element 15:1-N.”; that specular multipath reflections occur near any obstacle that can reflect radar energy to/from a target (such as roads or concrete vehicle dividers); that each T/R module can act independently to receive the energy transmitted in its bandwidth; that the use of different frequencies or different geometries can reduce multipath as shown in figure 10 and discussed above. As stated, both the 1st “direct radar signal from a target” and the 2nd “first reflect signal from a first object” can be the same reflected signal).
Regarding claim 6, Koubiadis, as modified by Pavek, teaches the method of Claim 1.
Koubiadis further teaches wherein the first signal is associated with a first signal power comprising one or more first null spaces in a signal distance range, where the second signal is associated with a second signal power comprising one or more second null spaces in the signal distance range, and wherein the first null spaces are different from the second null spaces. (Koubiadis, figure 8, column 7, lines 18-43, “(ccc 7, lines 27-30) Trace 83 indicates the realized improved propagation factor performance achieved after the non-coherent integration of received signals from each of sub-apertures 72, 74.”; that specular multi-path with two radars separated in the vertical produces different “nulls” in the reflected energy; that the nulls correspond to the dips of figure 8 at the -30 dB lines (including those marked 82 and 81 with arrows); that combining at least two different, vertically separated reflections reduces the “nulls” to provide a smoothed radar return of trace 83).
Regarding claim 7, Koubiadis, as modified by Pavek, teaches the method of Claim 6.
Koubiadis further teaches wherein determining the target exists in the overlapping field of view based on the first signal and the second signal comprises: integrating the first signal power with the second signal power to detect the target in the overlapping field of view. (Koubiadis, figure 8 & 10, column 7, line 55 - column 8, line 54, “(column 7, lines 55-59) Referring generally to FIG. 10, the further benefits of spatial diversity techniques used in conjunction with frequency diversity techniques according to embodiments of the present disclosure are shown. (column 8, lines 39-54) It should also be understood that for both frequency and spatial diversity techniques, while the multiple sub-apertures per antenna array may generally be time synchronized, independent RF and beam steering commands may be provided. As described above, these commands may be generated by a mode control processor of a system, and may be based on real-time tracked target return data (e.g., target characteristics derived from prior track Prism) sourced from a target detection processor of the system. From this data, desired RF and beam steering commands (e.g., amplitude and phase commands), as well as timing control signals, are 50 provided to each of the T/R modules and/or the digital beamformer of the system to generate desired or target sub-aperture beams. These commands may be reconfigurable between Prism.”; that a vertically separated and frequency diverse radar will remove specular multipath minimum as shown in figure 10 below. The single array with frequency diversity (as shown by line 100); the separated array (as shown by line 102) both reduce the specular multipath errors, and the combined effects shown as line 104 improve radar detection even better; that the improved performance allows the controller to real-time track a target; that the traces shown above in figure 8 are directed towards the same target areas; that trace 81 and 82 have different nulls in that beam area; that trace 83 shows the combined trace for the target area beam).
Regarding claim 10, Koubiadis, as modified by Pavek, teaches the method of Claim 1.
Koubiadis further teaches wherein the first radar is installed at a first location of the vehicle, wherein the second radar is installed at a second location of the vehicle, and wherein the first location and the second location have a horizontal separation from each other. (Koubiadis, figure 7, column 7, lines 5-20, “(ccc 7, lines 5-20) FIG. 6 provides a simplified illustration of a reconfigurable antenna array 60 operated with spatial diversity. More specifically, antenna array 60 may be partitioned, or dynamically configured to operate distinct portions thereof independently of one another, such that a plurality of sub-apertures are defined. As illustrated, exemplary array 60 is divided into nine discrete partitions, each capable of independent transmission and/or reception functions via selective control of a subset ( e.g., one or more) T/R modules defining each partition (e.g., T/R modules 14,_N of radar system 10 of FIG. 1).”; that the two different sub-apertures occupy different spaces and that they comprise at least 9 sub-apertures are separated into three distinct vertical heights and three distinct horizontal widths; each capable of individual analysis to remove multipath in the vertical and horizontal regions).
Regarding claim 11, Koubiadis teaches:
A system comprising: one or more processors and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to: receive, from a first radar, a first signal, wherein the first signal is associated with a first multipath effect, and wherein the first radar is installed on a vehicle at a first height; receive, from a second radar, a second signal, wherein the second signal is associated with a second multipath effect, wherein the second radar is installed on the vehicle at a second height, (Koubiadis, figure 1, column 4, lines 1-65 figure 7-9, column 7, lines 19-42, “(ccc 4, lines 1-15): Referring generally to FIG. 1, embodiments of the present disclosure will be described herein as implemented into an exemplary AESA radar system 10. Radar system 10 comprises RF front end electronics 12. RF front end electronics 12 are populated with a plurality of individually controllable radiating elements, embodied herein as transmit/receive (T/R) modules 14:1-N each comprising integrated amplifiers, amplitude control and phase shifters, for performing transmission and reception operations via respective antenna element 15:1-N. (ccc 7, lines 20-23) FIG. 7 shows an exemplary 4.5m x 4.5m antenna array 70 operated as two discrete sub-apertures or partitions 72,74, each independently performing both transmit and receive operations. (ccc 3, lines 60-65) Embodiments of the present disclosure include a radar system and method of operation thereof which utilizes an active phased array radar (APAR), such as an active electronic scanned array (AESA), to efficiently mitigate the adverse track metric effects of specular multipath.”; that a radar can comprise N individually controlled radiating T/R elements (i.e. a first radar element, a second radar element, a Nth radar element); that a phased array can be separated into at least an upper partition (i.e. the claimed first radar, comprised of independent elements) and a lower partition (i.e. the claimed second radar, comprised of independent lower elements); in this example, the two radars are installed in the vertical, offset by 2.25 meters between the centers of the two radars to generate a spatially divers radar tracking solution; that the AESA radar antenna mitigates the specular multipath).
wherein the first height and the second height are different, wherein a difference between the first height and the second height is configured to generate a mitigation of the first multipath effect and the second multipath effect, and (Koubiadis, figure 7 & 8, column 7, lines 19-55, “(ccc 7, lines 27-30) Trace 83 indicates the realized improved propagation factor performance achieved after the non-coherent integration of received signals from each of sub-apertures 72, 74.”; that a radar can comprise N individually controlled radiating T/R elements (i.e. a first radar element, a second radar element, a Nth radar element). that a phased array can be separated into at least an upper partition (i.e. the claimed first radar) and a lower partition (i.e. the claimed second radar); that the vertical separation of the antennas will reduce the specular multipath as detailed above).
wherein the first radar and the second radar have an overlapping field of view; and (Koubiadis, figure 10, column 7, line 55 - column 8, line 54, “(column 7, lines 55-59) Referring generally to FIG. 10, the further benefits of spatial diversity techniques used in conjunction with frequency diversity techniques according to embodiments of the present disclosure are shown. (column 8, lines 39-54) It should also be understood that for both frequency and spatial diversity techniques, while the multiple sub-apertures per antenna array may generally be time synchronized, independent RF and beam steering commands may be provided. As described above, these commands may be generated by a mode control processor of a system, and may be based on real-time tracked target return data (e.g., target characteristics derived from prior track Prism) sourced from a target detection processor of the system. From this data, desired RF and beam steering commands (e.g., amplitude and phase commands), as well as timing control signals, are 50 provided to each of the T/R modules and/or the digital beamformer of the system to generate desired or target sub-aperture beams. These commands may be reconfigurable between Prism.”; that a vertically separated and frequency diverse radar will remove specular multipath minimum as shown in figure 10 below; The single array with frequency diversity (as shown by line 100); the separated array (as shown by line 102) both reduce the specular multipath errors, and the combined effects shown as line 104 improve radar detection even better; that the improved performance allows the controller to real-time track a target; that the radars have the same field of view based on the fact that their amplitudes in figure 10 are added together as shown in figure 8).
Koubiadis does not explicitly teach determine, based on the first signal and the second signal, that a target exists in the overlapping field of view..
Pavek teaches determine, based on the first signal and the second signal, that a target exists in the overlapping field of view. (Pavek, figure 2, paragraph 0050, 0068, & 0103, “[0050] In an exemplary embodiment, the pair of linear arrays, first linear array 112 and second linear array 114, are configured so that the RF beams of each array are generally orthogonal to each other. For example, first linear array 112 is oriented to have azimuthal beams and second linear array 114 is oriented to have elevation beams. [0068] In one embodiment, shown in FIG. 7, first linear array 112 is oriented generally horizontally, and second linear array 114 is oriented generally vertically. First linear array 112 forms azimuthal fan beams 601, while second linear array 114 forms elevational fan beams 602. Each fan beam 601, 602 is comprised of range rings whose depth is the range resolution. [0103] As previously described above, the present embodiments of high definition RF radar system 110 use a coordinated radar processor 120 to receive data inputs from first linear array 112 and second linear array 114 and perform an association method to determine whether the data indicates a true target detection or a ghost (i.e., a false detection).”; that a radar (see figure 2) that can have two independent arrays; that the arrays can have the same field of view; that the independent, non-coherent radars can be combined in “associator 124” to reject false targets and to determine “true targets”).
In view of the teachings of Pavek it would have been obvious for a person of ordinary skill in the art to apply the teachings of Koubiadis at the time the application was filed in order to a radar with spatially separated radars and orthogonal signals to provide a high definition RF system to detect objects based on the returns from multiple sensors to identify valid targets (see paragraph 0011-0012); in this case Pavek has been used to show that the targets are more explicitly detected where Koubiadis directs the teaching towards the diversity of the received signals; both signals ultimately are used to teach target or object detection.
Regarding claim 12, Koubiadis, as modified by Pavek, teaches the system of Claim 11.
Koubiadis further teaches wherein radar signals associated with the first radar and radar signals associated with the second radar have different transmission parameters. (Koubiadis, figure 2 & 3, column 6, lines 9-45, “(lines 9-23) Referring generally to FIG. 2, adverse effects of specular multipath may be mitigated according to embodiments of the present disclosure by operating a radar system (e.g., radar system 10 of FIG. 1) in a frequency diverse manner. Specifically, embodiments of the present disclosure include the generation of a plurality of transmit pulses having center frequencies spanning up to a full radar operating bandwidth (e.g., 2.0-3.0 GHz, 3.0-4.0 GHz, or 4.0-8.0 GHz) of a given system within a single pulse repetition interval (PRI).”; that the frequencies of each wave can have different transmission parameters which give the signal frequency diversity in addition to the spatial diversity shown above; in figure 3, the elements use RF1, RF2 and RF3 with different center frequencies).
Regarding claim 13, Koubiadis, as modified by Pavek, teaches the system of Claim 12.
Koubiadis further teaches wherein the transmission parameters associated with each radar signal are determined based on one or more of: polarization associated with the radar signal; frequency associated with the radar signal; or pulse shape associated with the radar signal. (Koubiadis, figure 2 & 3, column 6, lines 9-45, “(lines 9-23) Referring generally to FIG. 2, adverse effects of specular multipath may be mitigated according to embodiments of the present disclosure by operating a radar system (e.g., radar system 10 of FIG. 1) in a frequency diverse manner. Specifically, embodiments of the present disclosure include the generation of a plurality of transmit pulses having center frequencies spanning up to a full radar operating bandwidth (e.g., 2.0-3.0 GHz, 3.0-4.0 GHz, or 4.0-8.0 GHz) of a given system within a single pulse repetition interval (PRI).”; that each transceiver can have its distinct transmission frequency parameters; in figure 3, the elements use RF1, RF2 and RF3 with different center frequencies).
Regarding claim 14, Koubiadis, as modified by Pavek, teaches the system of Claim 11.
Koubiadis further teaches wherein the first signal is based on a first received radar signal at the first radar from a first path and a second received radar signal at the first radar from a second path, and wherein the second signal is based on a third received radar signal at the second radar from a third path and a fourth received radar signal at the second radar from a fourth path. (Koubiadis, column 1, lines 27-36; column 4, lines 1-65, “(ccc 1 lines 27-36) Surface radar systems that track targets at low elevation angles (e.g., less than 5 or 10 degrees) are adversely affected by specular multipath, or interferences which occur when a radar system receives return signals arising from discrete, coherent reflections (e.g., from surfaces such as standing water), in addition to direct line-of-sight (LOS) signals. As a result, target track metrics, such as elevation angle estimates, radar cross-section (RCS) estimates, range estimates and target sensitivity/detectability are often severely degraded at these low elevation angles. (ccc 6, lines 9-15) Referring generally to FIG. 2, adverse effects of specular multipath may be mitigated according to embodiments of the present disclosure by operating a radar system (e.g., radar system 10 of FIG. 1) in a frequency diverse manner. (ccc 4, lines 1-15): Referring generally to FIG. 1, embodiments of the present disclosure will be described herein as implemented into an exemplary AESA radar system 10. Radar system 10 comprises RF front end electronics 12. RF front end electronics 12 are populated with a plurality of individually controllable radiating elements, embodied herein as transmit/receive (T/R) modules 14:1-N each comprising integrated amplifiers, amplitude control and phase shifters, for performing transmission and reception operations via respective antenna element 15:1-N.”; that multipath reflections occur near any obstacle that can reflect radar energy to/from a target (such as roads or concrete vehicle dividers); that each T/R module can act independently to receive the energy it transmits; that the use of different frequencies or different geometries can reduce multipath as shown in figure 10 and discussed above).
Regarding claim 15, Koubiadis, as modified by Pavek, teaches the system of Claim 14.
Koubiadis further teaches wherein the first received radar signal at the first radar is a first direct radar signal from the target, wherein the second received radar signal at the first radar is a first reflected signal from a first object, wherein the third received radar signal at the second radar is a second direct radar signal from the target, and wherein the fourth received radar signal at the second radar is a second reflected signal from a second object. (Koubiadis, column 1, lines 27-36; column 4, lines 1-65, “(ccc 1 lines 27-36) Surface radar systems that track targets at low elevation angles (e.g., less than 5 or 10 degrees) are adversely affected by specular multipath, or interferences which occur when a radar system receives return signals arising from discrete, coherent reflections (e.g., from surfaces such as standing water), in addition to direct line-of-sight (LOS) signals. As a result, target track metrics, such as elevation angle estimates, radar cross-section (RCS) estimates, range estimates and target sensitivity/detectability are often severely degraded at these low elevation angles. (ccc 6, lines 9-15) Referring generally to FIG. 2, adverse effects of specular multipath may be mitigated according to embodiments of the present disclosure by operating a radar system (e.g., radar system 10 of FIG. 1) in a frequency diverse manner. (ccc 4, lines 1-15): Referring generally to FIG. 1, embodiments of the present disclosure will be described herein as implemented into an exemplary AESA radar system 10. Radar system 10 comprises RF front end electronics 12. RF front end electronics 12 are populated with a plurality of individually controllable radiating elements, embodied herein as transmit/receive (T/R) modules 14:1-N each comprising integrated amplifiers, amplitude control and phase shifters, for performing transmission and reception operations via respective antenna element 15:1-N.”; that specular multipath reflections occur near any obstacle that can reflect radar energy to/from a target (such as roads or concrete vehicle dividers); that each T/R module can act independently to receive the energy transmitted in its bandwidth; that the use of different frequencies or different geometries can reduce multipath as shown in figure 10 and discussed above. As stated, both the 1st “direct radar signal from a target” and the 2nd “first reflect signal from a first object” can be the same reflected signal).
Regarding claim 16, Koubiadis, as modified by Pavek, teaches the system of Claim 11.
Koubiadis further teaches wherein the first signal is associated with a first signal power comprising one or more first null spaces in a signal distance range, where the second signal is associated with a second signal power comprising one or more second null spaces in the signal distance range, and wherein the first null spaces are different from the second null spaces. (Koubiadis, figure 8, column 7, lines 18-43, “(ccc 7, lines 27-30) Trace 83 indicates the realized improved propagation factor performance achieved after the non-coherent integration of received signals from each of sub-apertures 72, 74.”; that specular multi-path with two radars separated in the vertical produces different “nulls” in the reflected energy; that the nulls correspond to the dips of figure 8 at the -30 dB lines (including those marked 82 and 81 with arrows); that combining at least two different, vertically separated reflections reduces the “nulls” to provide a smoothed radar return of trace 83).
Regarding claim 17, Koubiadis, as modified by Pavek, teaches the system of Claim 16.
Koubiadis further teaches wherein determining the target exists in the overlapping field of view based on the first signal and the second signal comprises: integrating the first signal power with the second signal power to detect the target in the overlapping field of view. (Koubiadis, figure 8 & 10, column 7, line 55 - column 8, line 54, “(column 7, lines 55-59) Referring generally to FIG. 10, the further benefits of spatial diversity techniques used in conjunction with frequency diversity techniques according to embodiments of the present disclosure are shown. (column 8, lines 39-54) It should also be understood that for both frequency and spatial diversity techniques, while the multiple sub-apertures per antenna array may generally be time synchronized, independent RF and beam steering commands may be provided. As described above, these commands may be generated by a mode control processor of a system, and may be based on real-time tracked target return data (e.g., target characteristics derived from prior track Prism) sourced from a target detection processor of the system. From this data, desired RF and beam steering commands (e.g., amplitude and phase commands), as well as timing control signals, are 50 provided to each of the T/R modules and/or the digital beamformer of the system to generate desired or target sub-aperture beams. These commands may be reconfigurable between Prism.”; that a vertically separated and frequency diverse radar will remove specular multipath minimum as shown in figure 10 below. The single array with frequency diversity (as shown by line 100); the separated array (as shown by line 102) both reduce the specular multipath errors, and the combined effects shown as line 104 improve radar detection even better; that the improved performance allows the controller to real-time track a target; that the traces shown above in figure 8 are directed towards the same target areas; that trace 81 and 82 have different nulls in that beam area; that trace 83 shows the combined trace for the target area beam).
Regarding claim 20, Koubiadis teaches:
One or more computer-readable non-transitory storage media embodying software that is operable when executed to cause one or more processors to perform operations comprising: receiving, from a first radar, a first signal, wherein the first signal is associated with a first multipath effect, and wherein the first radar is installed on a vehicle at a first height; receiving, from a second radar, a second signal, wherein the second signal is associated with a second multipath effect, wherein the second radar is installed on the vehicle at a second height, (Koubiadis, figure 1, column 4, lines 1-65 figure 7-9, column 7, lines 19-42, “(ccc 4, lines 1-15): Referring generally to FIG. 1, embodiments of the present disclosure will be described herein as implemented into an exemplary AESA radar system 10. Radar system 10 comprises RF front end electronics 12. RF front end electronics 12 are populated with a plurality of individually controllable radiating elements, embodied herein as transmit/receive (T/R) modules 14:1-N each comprising integrated amplifiers, amplitude control and phase shifters, for performing transmission and reception operations via respective antenna element 15:1-N. (ccc 7, lines 20-23) FIG. 7 shows an exemplary 4.5m x 4.5m antenna array 70 operated as two discrete sub-apertures or partitions 72,74, each independently performing both transmit and receive operations. (ccc 3, lines 60-65) Embodiments of the present disclosure include a radar system and method of operation thereof which utilizes an active phased array radar (APAR), such as an active electronic scanned array (AESA), to efficiently mitigate the adverse track metric effects of specular multipath.”; that a radar can comprise N individually controlled radiating T/R elements (i.e. a first radar element, a second radar element, a Nth radar element); that a phased array can be separated into at least an upper partition (i.e. the claimed first radar, comprised of independent elements) and a lower partition (i.e. the claimed second radar, comprised of independent lower elements); in this example, the two radars are installed in the vertical, offset by 2.25 meters between the centers of the two radars to generate a spatially divers radar tracking solution; that the AESA radar antenna mitigates the specular multipath).
wherein the first height and the second height are different, wherein a difference between the first height and the second height is configured to generate a mitigation of the first multipath effect and the second multipath effect, and (Koubiadis, figure 7 & 8, column 7, lines 19-55, “(ccc 7, lines 27-30) Trace 83 indicates the realized improved propagation factor performance achieved after the non-coherent integration of received signals from each of sub-apertures 72, 74.”; that a radar can comprise N individually controlled radiating T/R elements (i.e. a first radar element, a second radar element, a Nth radar element). that a phased array can be separated into at least an upper partition (i.e. the claimed first radar) and a lower partition (i.e. the claimed second radar); that the vertical separation of the antennas will reduce the specular multipath as detailed above).
wherein the first radar and the second radar have an overlapping field of view; and (Koubiadis, figure 10, column 7, line 55 - column 8, line 54, “(column 7, lines 55-59) Referring generally to FIG. 10, the further benefits of spatial diversity techniques used in conjunction with frequency diversity techniques according to embodiments of the present disclosure are shown. (column 8, lines 39-54) It should also be understood that for both frequency and spatial diversity techniques, while the multiple sub-apertures per antenna array may generally be time synchronized, independent RF and beam steering commands may be provided. As described above, these commands may be generated by a mode control processor of a system, and may be based on real-time tracked target return data (e.g., target characteristics derived from prior track Prism) sourced from a target detection processor of the system. From this data, desired RF and beam steering commands (e.g., amplitude and phase commands), as well as timing control signals, are 50 provided to each of the T/R modules and/or the digital beamformer of the system to generate desired or target sub-aperture beams. These commands may be reconfigurable between Prism.”; that a vertically separated and frequency diverse radar will remove specular multipath minimum as shown in figure 10 below; The single array with frequency diversity (as shown by line 100); the separated array (as shown by line 102) both reduce the specular multipath errors, and the combined effects shown as line 104 improve radar detection even better; that the improved performance allows the controller to real-time track a target; that the radars have the same field of view based on the fact that their amplitudes in figure 10 are added together as shown in figure 8).
Koubiadis does not explicitly teach determining, based on the first signal and the second signal, that a target exists in the overlapping field of view..
Pavek teaches determining, based on the first signal and the second signal, that a target exists in the overlapping field of view. (Pavek, figure 2, paragraph 0050, 0068, & 0103, “[0050] In an exemplary embodiment, the pair of linear arrays, first linear array 112 and second linear array 114, are configured so that the RF beams of each array are generally orthogonal to each other. For example, first linear array 112 is oriented to have azimuthal beams and second linear array 114 is oriented to have elevation beams. [0068] In one embodiment, shown in FIG. 7, first linear array 112 is oriented generally horizontally, and second linear array 114 is oriented generally vertically. First linear array 112 forms azimuthal fan beams 601, while second linear array 114 forms elevational fan beams 602. Each fan beam 601, 602 is comprised of range rings whose depth is the range resolution. [0103] As previously described above, the present embodiments of high definition RF radar system 110 use a coordinated radar processor 120 to receive data inputs from first linear array 112 and second linear array 114 and perform an association method to determine whether the data indicates a true target detection or a ghost (i.e., a false detection).”; that a radar (see figure 2) that can have two independent arrays; that the arrays can have the same field of view; that the independent, non-coherent radars can be combined in “associator 124” to reject false targets and to determine “true targets”).
In view of the teachings of Pavek it would have been obvious for a person of ordinary skill in the art to apply the teachings of Koubiadis at the time the application was filed in order to a radar with spatially separated radars and orthogonal signals to provide a high definition RF system to detect objects based on the returns from multiple sensors to identify valid targets (see paragraph 0011-0012); in this case Pavek has been used to show that the targets are more explicitly detected where Koubiadis directs the teaching towards the diversity of the received signals; both signals ultimately are used to teach target or object detection.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koubiadis, as modified by Pavek, in view of Hellsten, H., U. S. Patent Application Publication 2004/0130480 (“Hellsten”).
Regarding claim 8, Koubiadis, as modified by Pavek, teaches the method of Claim 1.
Koubiadis teaches wherein determining the target exists in the overlapping field of view based on the first signal and the second signal comprises:  (Koubiadis, column 7, lines 20-30, “(ccc 7, lines 27-30) Trace 83 indicates the realized improved propagation factor performance achieved after the non-coherent integration of received signals from each of sub-apertures 72, 74.  (ccc 7, lines 20-23) FIG. 7 shows an exemplary 4.5m x 4.5m antenna array 70 operated as two discrete sub-apertures or partitions 72,74, each independently performing both transmit and receive operations.  (ccc 5, lines 14-21) The integrated output or outputs 25 of digital signal processor 24 may be provided to, by way of non-limiting example, a detection processor 26 for performing target detection and measurement estimation operations. Exemplary target detection processing may be performed against a time-averaged background map. These detection processes may include one or more of “greatest of’ operations, as well as perform constant false alarm rate (CFAR) detection techniques. The measurement estimation operations may include monopulse angle or maximum likelihood angle estimation.”; that at least two independent radars, with overlapping fields of view can combine their incoming signals to detect a target; that a common CFAR test can be performed to declare an individual “detection” from one radar).
Pavek teaches determining the target exists in the overlapping field of view if either the first probability or the second probability is greater than a threshold probability. (Pavek, figure  10, paragraph 0082 &  0121, “[0082] An exemplary embodiment of a convolution array 900 that may be used with a high definition RF radar system, including high-definition RF radar system 110, is shown in FIG. 10. In this embodiment, convolution array 900 includes a receiver and analog-to digital converter module 901 and a transmitter module 903, with a direct digital synthesis, local oscillator (LO) 902 and 3 dB power divider 904. [0134] The horizontal first array 112 returns the data triplet, (R-AzQ, a-AzQ,v-Az), that includes a voltage, for the azimuth fan beam at (R-AzQ, a-AzQ). A similar triplet measurement, (R-ELQ, a-ELQ, v-EL), where v-EL is the voltage is returned from vertical second array 114 for the elevation fan beam at (RELQ, <PELQ). [0111] For the two orthogonal arrays, the 3D geometry based data association problem is how to correctly associate a quantized measurement 2D data pair (range 1, angle1) from a first array, with a 2D data pair (range2 , angle2 ) from a second array, that culminates in accepting the detection of a 3D true target, … If N target detections are found by the first array and M for the second array, there are NM association tests to be performed. [0121] According to an exemplary embodiment, Boolean associator 124 uses a new Boolean association method … This Boolean association method requires two types of constraints to be satisfied simultaneously: one, geometric constraints; and two, a detection constraint. [0122] A metric that is a function of the Euclidean distance between the two quantized target positions is compared to a threshold to declare association.”; at least a first CVA (convolution array) radar with its independent solution; as detailed in paragraph 0068, Pavek teaches that two arrays, one vertical and one horizontally oriented, can have an overlapping field of view and reduce multipath errors; that each radar has its independent N or M CFAR detections declared. that the combination of range and voltage threshold can be used to compare each of the N and M targets to arrive at a greater probability of “true target” detection).
In view of the teachings of Pavek it would have been obvious for a person of ordinary skill in the art to apply the teachings of Pavek to Koubiadis at the time the application was filed in order to a radar with spatially separated radars and orthogonal signals to provide a high definition RF system to detect objects based on the returns from multiple sensors to identify valid targets (see paragraph 0011-0012); in this case Pavek has been used to show that the targets are more explicitly detected where Koubiadis directs the teaching towards the diversity of the received signals; both signals ultimately are used to teach target or object detection. Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Pavek’s discussion of with overlapping fields of view can be more explicitly combined than Koubiadis’s more general discussion of combining solutions because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Koubiadis, as modified by Pavek, does not explicitly teach generating a first detection result based on the first signal, wherein the first detection result comprises a first probability indicating a likelihood that the target exists in the overlapping field of view; generating a second detection result based on the second signal, wherein the second detection result comprises a second probability indicating the likelihood that the target exists in the overlapping field of view; and.
Hellsten teaches generating a first detection result based on the first signal, wherein the first detection result comprises a first probability indicating a likelihood that the target exists in the overlapping field of view; generating a second detection result based on the second signal, wherein the second detection result comprises a second probability indicating the likelihood that the target exists in the overlapping field of view; and (Hellsten, paragraph 0032-0033, “[0032]  Measurement facilities (mono- or bi-static) are noted with lowercase Greek letters.  [0033] At each measurement facility .phi. target detection occurs with the constant risk of false alarms-- “Constant False Alarm Rate”, CFAR-- in that the signal intensity is compared with the noise intensity for each cell of resolution with regards to the range and Doppler velocity. Noise can be thermal or caused by signals irrelevant to the radar function, but fulfils some given statistical distribution. Those cells where the measured signal intensity exceeds the expected noise intensity by some given probability are stated to contain targets, and those cells where the measured signal intensity lies below the expected noise intensity are stated to be empty.”; that CFAR typically refers to comparing a signal to the noise ratio of the cells immediately surrounding a cell under test, that the CFAR threshold is a choice of a threshold given a statistical probability that some of the individual cells contain target information with a certain likelihood, that these cells can then proceed to be integrated with other multistatically collected data for target resolution).
In view of the teachings of Hellsten it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hellsten to Koubiadis and Pavek at the time the application was filed in order to target detection can be improved with multistatic radar integration.  Here Hellston’s more detailed discussion of CFAR which discusses probabilities of detection in individual radars has been substituted for Koubiadis’s less detailed discussion of CFAR.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the more detailed description of CFAR probabilities for the less detailed description because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 18, Koubiadis, as modified by Pavek, teaches the system of Claim 1.
Koubiadis teaches 1, wherein determining the target exists in the overlapping field of view based on the first signal and the second signal comprises:  (Koubiadis, column 7, lines 20-30, “(ccc 7, lines 27-30) Trace 83 indicates the realized improved propagation factor performance achieved after the non-coherent integration of received signals from each of sub-apertures 72, 74.  (ccc 7, lines 20-23) FIG. 7 shows an exemplary 4.5m x 4.5m antenna array 70 operated as two discrete sub-apertures or partitions 72,74, each independently performing both transmit and receive operations.  (ccc 5, lines 14-21) The integrated output or outputs 25 of digital signal processor 24 may be provided to, by way of non-limiting example, a detection processor 26 for performing target detection and measurement estimation operations. Exemplary target detection processing may be performed against a time-averaged background map. These detection processes may include one or more of “greatest of’ operations, as well as perform constant false alarm rate (CFAR) detection techniques. The measurement estimation operations may include monopulse angle or maximum likelihood angle estimation.”; that at least two independent radars, with overlapping fields of view can combine their incoming signals to detect a target; that a common CFAR test can be performed to declare an individual “detection” from one radar).
Pavek teaches determining the target exists in the overlapping field of view if either the first probability or the second probability is greater than a threshold probability. (Pavek, figure  10, paragraph 0082 &  0121, “[0082] An exemplary embodiment of a convolution array 900 that may be used with a high definition RF radar system, including high-definition RF radar system 110, is shown in FIG. 10. In this embodiment, convolution array 900 includes a receiver and analog-to digital converter module 901 and a transmitter module 903, with a direct digital synthesis, local oscillator (LO) 902 and 3 dB power divider 904. [0134] The horizontal first array 112 returns the data triplet, (R-AzQ, a-AzQ,v-Az), that includes a voltage, for the azimuth fan beam at (R-AzQ, a-AzQ). A similar triplet measurement, (R-ELQ, a-ELQ, v-EL), where v-EL is the voltage is returned from vertical second array 114 for the elevation fan beam at (RELQ, <PELQ). [0111] For the two orthogonal arrays, the 3D geometry based data association problem is how to correctly associate a quantized measurement 2D data pair (range 1, angle1) from a first array, with a 2D data pair (range2 , angle2 ) from a second array, that culminates in accepting the detection of a 3D true target, … If N target detections are found by the first array and M for the second array, there are NM association tests to be performed. [0121] According to an exemplary embodiment, Boolean associator 124 uses a new Boolean association method … This Boolean association method requires two types of constraints to be satisfied simultaneously: one, geometric constraints; and two, a detection constraint. [0122] A metric that is a function of the Euclidean distance between the two quantized target positions is compared to a threshold to declare association.”; at least a first CVA (convolution array) radar with its independent solution; as detailed in paragraph 0068, Pavek teaches that two arrays, one vertical and one horizontally oriented, can have an overlapping field of view and reduce multipath errors; that each radar has its independent N or M CFAR detections declared. that the combination of range and voltage threshold can be used to compare each of the N and M targets to arrive at a greater probability of “true target” detection).
In view of the teachings of Pavek it would have been obvious for a person of ordinary skill in the art to apply the teachings of Pavek to Koubiadis at the time the application was filed in order to a radar with spatially separated radars and orthogonal signals to provide a high definition RF system to detect objects based on the returns from multiple sensors to identify valid targets (see paragraph 0011-0012); in this case Pavek has been used to show that the targets are more explicitly detected where Koubiadis directs the teaching towards the diversity of the received signals; both signals ultimately are used to teach target or object detection. Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the Pavek’s discussion of with overlapping fields of view can be more explicitly combined than Koubiadis’s more general discussion of combining solutions because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Koubiadis, as modified by Pavek, does not explicitly teach generating a first detection result based on the first signal, wherein the first detection result comprises a first probability indicating a likelihood that the target exists in the overlapping field of view; generating a second detection result based on the second signal, wherein the second detection result comprises a second probability indicating the likelihood that the target exists in the overlapping field of view; and.
Hellsten teaches generating a first detection result based on the first signal, wherein the first detection result comprises a first probability indicating a likelihood that the target exists in the overlapping field of view; generating a second detection result based on the second signal, wherein the second detection result comprises a second probability indicating the likelihood that the target exists in the overlapping field of view; and (Hellsten, paragraph 0032-0033, “[0032]  Measurement facilities (mono- or bi-static) are noted with lowercase Greek letters.  [0033] At each measurement facility .phi. target detection occurs with the constant risk of false alarms-- “Constant False Alarm Rate”, CFAR-- in that the signal intensity is compared with the noise intensity for each cell of resolution with regards to the range and Doppler velocity. Noise can be thermal or caused by signals irrelevant to the radar function, but fulfils some given statistical distribution. Those cells where the measured signal intensity exceeds the expected noise intensity by some given probability are stated to contain targets, and those cells where the measured signal intensity lies below the expected noise intensity are stated to be empty.”; that CFAR typically refers to comparing a signal to the noise ratio of the cells immediately surrounding a cell under test, that the CFAR threshold is a choice of a threshold given a statistical probability that some of the individual cells contain target information with a certain likelihood, that these cells can then proceed to be integrated with other multistatically collected data for target resolution).
In view of the teachings of Hellsten it would have been obvious for a person of ordinary skill in the art to apply the teachings of Hellsten to Koubiadis and Pavek at the time the application was filed in order to target detection can be improved with multistatic radar integration.  Here Hellston’s more detailed discussion of CFAR which discusses probabilities of detection in individual radars has been substituted for Koubiadis’s less detailed discussion of CFAR.  Therefore, it would have been obvious to one of ordinary skill in the art could at the time the invention was filed to have substituted the more detailed description of CFAR probabilities for the less detailed description because both elements were known equivalents (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648